DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, and 3-20 are pending.

Response to Amendment
Applicant’s amendment filed after Final Rejection is entered.

Allowable Subject Matter
Claims 1, and 3-20 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display position adjusting apparatus, comprising 
a height sensor is arranged on the arcuate bracket, wherein
the first arcuate rod is connected to the support rod through a third connector, and configured to move along the support rod through the third connector under the control of the processor according to height data of the height sensor.

Claim 13 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a 3D display position adjusting apparatus, comprising 
a height sensor is arranged on the arcuate bracket, wherein
the first arcuate rod is connected to the support rod through a third connector, and configured to move along the support rod through the third connector under the control of the processor according to height data of the height sensor.

The most relevant prior art is Larson (US 2013/0114146) which teaches the concept of a display positioning system using two perpendicular arcuate rods, configured to rotate about a first and a second axis, coupled to a display such that the display can be positioned at any point along the first and second axis. 
Larson in view of Hunter (US 4,509,501) teaches the first connection between the display and the second arcuate rod and the second connection between the first arcuate rod and the second arcuate rod are two independent connectors that are not connected to each other.
Larson in view of Hunter does not teach the first arcuate rod is connected to the support rod through a third connector, and configured to move along the support rod through the third connector under the control of the processor according to height data of the height sensor. 
Prior art was not found teaching the claimed third connector configured to reposition the first arcuate arm vertically.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694